Honorable Raymond W. Vowel1
Acting ExeolltiveMreator
Board for Texas State Hospl-
  tals and Special Schools
Austin, Texas
                               Oplnlon No. WW-433
                               Re: Does the Legislaturehave
                                   the power to appropriate
                                   money for the purposes and
                                   privileges set forth In
                                   Subsection c, Article II,
                                   House Bill 133, Acts of the
                                   55th Legislatureand rela-
Dear'Mr. Voweli:                   ted questions.
         You have submit&d three questlons'forour opinion.
We uote from your letters of February 27, 1958, and March 11,
1951 :
         "Sub-Sectionc, Article II, House Bill 133
    (appropriations);Acts of the.55th Legislature,
    provides as fol$ows:
            “‘C. At the dlscretidn of the respective
      govknlng boards; etiployees  may be allowed a
      reasonable time without loss of salary to attend
      recognized schools, clinics, or conferences,for
      training purposes.. Any regular registrationfee
      may be pald.out of appropriatedfunds. No funds
      herein appropriatedmay be expended for trans-
      portation, meals or lodging for personnel attend-
      ing schools, clinics, or conferenceswhen leave
      from regular duty exceeds 15 calendar days.
      Funds ,approprlatedIn this Article may be used
      for other training of personnel when such train-
      .lng is deemed necessary by the rea ective
      governing boards.! (Emphasisadded7
          !'Fursuant
                   ,toauthorfty oontalned in this pro-
     vision, Preston R. Harrison, M.D., who was then   :
Honorable$aymond W. Vowell, Page 2 (WW-433)..


     Clinical Director at the Big Spring State Hospital,
     made applicationto the Mennlnger Foundation,
     Topeka, Kansas, to attend their School of Mental
     Hospital Admlnlstratlon~ After being Interviewed
     by the offlolals In charge of that course at the
     Menninger Foundation,Dr. Harrison was accepted as
     a person qualified to attend the,sahool. Dr.
     Harrison had been a member of the medLca1 ,staffat
     Big Spring State Hospital since July.1, 1953 and
     served that InstitutionIn the.capacltyof Acting
     Clinical Director from July 1, 1953 to Aprll.l,.lg~,
     from April 1, 1956 to~May.1, 1957 as Clinical
     Mrector, and.from May 1, 1957 to September 1,
     1957 as Aotlng Superintendent,at whlah time he
     reported to the Mennlnger Foundation to attend the
     school. During his attendanoeat this school, he
     has.been aarrled on the payroll as Clinical Mrec-
     toy at Big Spring State Hospital and his family
    'has oacupled the residence furnished him by that
     hospital as emolumentsof his office. The school
     Is to last for nine continuousmonths. The State
     Hospital Board's purpose In al.lowlng.Dr.Harrison
     to attend this school was to prepare him for the
     position of Superintendentof the Big Spring State
     Hospital,he being imminentlyqualified for that
     position In all respeats except administratively."
    "At Its meeting on'Mond&y;March 'IO,1958, the
    Board for Texas State Hdspltals and Special Schools
    granted Dr. Harrison a leave of absence without
    pay from February 1, 1958 through May 31, 1958.
    II. . .

         "1. Does the Legislaturehave the power to
             appropriatemoney for the purposes and
             privileges set forth In Sub-section.c,
             Article II, House Bill 133, Aats of the
             55th Legislature?
         "2. If your answer to quest1on.i.abovels'ln
             the affirmative,then Is payment of this
             salary for the period of time from Sep-
             tember 1, 1957 through January '31,1958
             a reasonabletime as contemplatedby
             Sub-sectionc, Article II, House Bill
             133, Acts, 55th Legislature?
Honorable Raymond W. Vowell, Page 3 (W-433).


                "3.~If your answer to question 2 above Is In
                       the affirmative,Is there any legal
                       ~lmpedlmentto Dr. Harrison receiving the
                       emoluments that go with the salary of
                       his office during the aforementioned
                       period of time?"
          The answer to your first question Is governed by
the application of Section 51 of Article III of the Texas Con-
stitution,which Is as follows:
             "The Legislature shall have no power to make
        any grant of public moneys to any Individual,
        association of individuals,mun$lpal or other
        corporationswhatsoever; . . .
          It Is apparent that the above Article prohibits the
Legislature~fromgranting or appropriatingpublic money to any
individual,associationof individuals,municipal or other
corporations. However, the.Texas aourts have Interpreted
SeOtion 51, .ArtlcleIII, as not preventing the Legislature
from appropriatingState funds to an Individual,association
of individuals,municipal or other corporationsIf the use and               .
purpose of the appropriationIs for the furtheranceof the
governmentalduties of the State. If the appropriationIs for
8~use not related to State governmentalduties and functions,
such appropriationIs a gratuity and Invalid. Bexar County'v.
Linden, 110 Tex. 339, 220.S.W. 760 (1920); Road~Mstrlot.No.
wlby      Co. v. Allred, 68 S.W.2d 164 (Comm.App.,1934)
opinion adopted by the Supreme Court; City of Aransaa PaLa v.
~~~~d~~~8;-~~~~;Lp~2                ~1;;,33~p~;~~;‘;,$;;~   ;;.   ~;~?=’
preme Court;~Texas PharmaieuticaiAssociationv. Dooley, 90
S.W.2d 328 (Tex.Civ.App.;19 6); ,JeffersonCo. v. Board of Co.
& Dlst. Road Indebtedness,1 2 S.k.2d 906 (1944).
          Accordingly,to the extent that the authorization
for the expenditureof appropr~lated funds for personnel to
attend schools, clinics and conferences,eta., for training
purposes Is directly and substantiallyrelated.to the perform-
ance of the State's governmentalfunctions,we hold Subsection
c Article II, House.Blll 133, Acts 55th Legislature,Chapter
365, page 870, to be authorizedby.the Texas Constitution. A
llmltatlonon the Act Imposed by the provisions of Section 51,
Article III, of the Texas Constitution,1s that no governing
board may allow State employees and officials to attend
schoola, clinlas or conftirences,etc., whloh bear no substantial
Honorable Raymond W. Votiell,page .4 (WWL433)..


and dire& relation to the governmentalduties of the State.
             : ,,                     ..~
          In order 'forus to further 'hewer your opinion re-
quest questions 2 Andy3;it: la necessary to apply the above
constitutionallimitationto the fact situation that you have
presented and determine If the training in question Is for
the furtheranae of the governmentalduties of the Board for
Texas State Hospitals and SpecIaLSchools.       ..
          In reviewingpast Attorney General's Opinions on
the same question of training of governmentalpersonnel, It
Is noted.that .the.followlng rules have been consistently
applied to determinewhether the training was such that the
State could pay for It. The question-asked.18whether.the
training described will be direotly and substantiallyused to
facilitate the governmentalduties and funotlons of the State
agenay requesting auah training. .Also;. do.~the:faataestab-
llsh~that there.18 a reasonable, substantialand direot rela-.
tlonahlp between the:purpose,ofthe tralnltigand the ~aocomplllsh-
ment of the governmentalfunctions entrusted to the.employee?
(Attorney.4eneral's Opinion No.'~~-83, April 1, 1957, Insurance
Commiaalon~employee training at I.B.M. sahool, 2-week course;'
Attorney General's Opinion-No; WW-223, September 12,'1957,
Department of.Pub110 Safety 'employeepilot training in flight
prof%cien.cytrainin PrOgrPmj   Attorney'General's Opinion'No.
S-209, July 20, 1958 , Secretary of State employee training at
I.B.M. school.,b-day course; Attorney General's Opinion No.
~-2128; Departmentof Publla Safety employee training in Police
Administrationat NorthwesternUnlversfty,4&month.~course).
          In applying the above,rules'to the faat situation
that you have presented, It Is our oplnlon.thatthe training
provided Dr. Harrison will be directly and substantiallyused
to facilitate the administrat,lonof the governmentalduties of
the Board for Texaa~State Hospitals ana Special Schools. As
you have stated In your letter, the purpose of sending Dr.
Harrison to the Mennlnger Foundationwas.to ,recelvea course
in Mental Hospital Administrationand that the purpose of such
training was to better enable Dr. Harrison to carry out the
duties of administratorof the Big Spring State Hospital. The
efficient administrationof the Big Spring State Hospital In
receiving,treatlng~and caring forthe mentally Ill people of
Texas Is a governmentalduty.~andfunction of the Board for.
Texas State Hospitals and Special Schools. The training in
question.,Mental Hospital Administration,bears a reasonable,
substantialand.dlrect relationshipto such governmental
duties and functions. .It~la.our'further opinion that the
                                                           +;

Honorable Raymond W. Vowell, Page 5 (WW7433).


period of training from September lj 1957, through January 31,
1958, Is a reasonabletime within .themeaning of Subsectionc,
Article II, House Bill 133, .Aatsof,the 55th Legislature.
Therefore, In anawer..toyour questions 2 and 3, it is our opln-
Ion that Dr. Harrlson~lsauthorized by Subseotlonc, Article
II, House Bill 133, Acts of the 55th Legislature,to receive
payment of his salary and all emoluments that go with the
salary during the period of time from September 1, 1957,
through January 31, 1958; and such payment la not In violation
of Section 51, Article III, Texas Constitution.


                          SUMMARY

              Subsection a, Article ?I, House
              Bill 133, Acts 55th Legislature,
              Regular Session, 1957, to the
              extent this Seation purports to
              authorize training and schooling
              of State offlolala and employees
              of a nature directly related to
              the performance of the State's
              governmentalduties, Ia a valid
              grant, and Is constitutional
              under the provisions of Section
              51 of Article III of the Texas
              Constitution;but to the extent
              It purports to authorize school-
              ing not directly and substan-
              tially related to the performance
              of the State's governmental
              duties, Is unconstitutionalunder
              the provisions of Sedtion 51,
              Article III of the Texas Constltu-
              tlon. Under the facts submitted,
              the training of Dr. Preston E.
              Harrison In the course of Mental
              Hospital Administrationat the
              Mennlnger Foundation, Topeka,
              Kansas, Is related substantially
              and directly to the performance
              of the State's governmentalduties,
              and pa$ment of his salary and
              receipt of all emoluments that go
              with the salary of his office for      --
Honorable Raymond W. Vowell, Page 6 (WW-433).


            the period of time from Septem-
            ber 1, 1957, through January 31,
            1958, are constitutionaland
            authorizedby the provisions of
            Subsectionc, Article II, House
            Bill 133, Acts of the 55th
            Legislature.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




RBS:pc:jl
APPROVED:
OPINION COMMITTEE
Morgan Nesbltt, Chairman
Lawrence Jones
Wallace 'Finfrock
REVIEWED FORTHE ATTORNEYGENERAL
BY: J. C. Davis, Jr.